Citation Nr: 9928836	
Decision Date: 10/05/99    Archive Date: 10/15/99

DOCKET NO.  97-32 559A	)	DATE
	)
	)


THE ISSUES

1.  Whether the December 1983 decision of the Board of 
Veterans' Appeals (Board) denying entitlement to an increased 
rating in excess of 30 percent for residuals of rheumatic 
fever with cardiac enlargement and aortic and mitral 
insufficiency should be revised or reversed on the grounds of 
clear and unmistakable error (CUE).

2.  Whether the December 1983 decision of the Board denying 
entitlement to a total disability rating based on individual 
unemployability due to service connected disability (TDIU) 
should be revised or reversed on the grounds of clear and 
unmistakable error (CUE).


REPRESENTATION

Moving Party Represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeffrey A. Pisaro, Counsel


INTRODUCTION

The veteran had active service from November 1943 to 
September 1945.

This matter arises as an exercise of the Board's original 
jurisdiction under Public Law No. 105-111, 111 Stat. 2271 (21 
November 1997) (codified at 38 U.S.C.A. §7111 (West Supp. 
1999) and 64 Fed. Reg. 2134 (1999) (codified at 38 C.F.R. 
Part 20, Subpart O (1999)) pursuant to the veteran's November 
1997 motion alleging CUE in the December 1983 Board decision 
which denied a rating in excess of 30 percent for residuals 
of rheumatic fever with cardiac enlargement and aortic and 
mitral insufficiency.  Thereafter, an informal hearing 
presentation in July 1999 included an allegation of error as 
to the issue of entitlement to TDIU benefits that was also 
denied in the Board's December 1983 decision.  Both issues, 
therefore, will be considered as part of the veteran's motion 
alleging CUE in the December 1983 Board decision.  

On 21 November 1997, the U.S. Congress enacted Public Law No. 
105-111, Stat. 2271, with amendments codified at 38 U.S.C.A. 
§ 7111 (West Supp. 1999) that permit challenges to Board 
decisions on the grounds of CUE and apply to claims pending 
on that date.  VAOPGCPREC 1-98.  The Board's Rules of 
Practice were amended to implement the new law, and the final 
rules pertaining to revision of the Board's decisions on the 
grounds of CUE were published in the Federal Register in 
January 1999 and became effective on 12 February 1999.  64 
Fed. Reg. 2134 (1999) (codified at 38 C.F.R. Part 20, Subpart 
O (1999)).  The Board mailed a copy of these rules to the 
veteran as an attachment to a May 1999 letter.

The allegations of CUE in the December 1983 Board decision 
are addressed as a separate matter in this decision under 
Docket No. 97-32 559A pursuant to Chairman's Memorandum No. 
01-99-12 (26 March 1999), which provides in paragraph 3(d) 
that the issue of whether a prior Board decision involves CUE 
will be addressed in a decision separate from decisions on 
other issues, and paragraph 4(d) that cases before the Board 
for review of a prior Board decision for CUE under 38 
U.S.C.A. § 7111 must always be assigned a separate docket 
number.  See         64 Fed. Reg. 7090 (1999) (codified at 38 
C.F.R. § 20.1405(a)(1) (1999)).         


FINDINGS OF FACT

1.  By decision of the Board in December 1983, the issues of 
entitlement to a rating in excess of 30 percent for residuals 
of rheumatic fever with cardiac enlargement and aortic and 
mitral insufficiency and entitlement to TDIU benefits were 
denied.

2.  The December 1983 Board decision was reasonably supported 
by the evidence then of record and the denial was not an 
error about which reasonable minds could not differ as to 
both issues under consideration.


CONCLUSIONS OF LAW

1.  The December 1983 Board decision denying entitlement to a 
rating in excess of 30 percent for residuals of rheumatic 
fever with cardiac enlargement and aortic and mitral 
insufficiency was not clearly and unmistakably erroneous.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4, Diagnostic 
Code 7000 (as in effect in 1983); Public Law No. 105-111, 111 
Stat. 2271 (21 November 1997) (codified at 38 U.S.C.A. § 7111 
(West Supp. 1999)); 64 Fed. Reg. 2134 (1999) (codified at 38 
C.F.R. Part 20, Subpart O (1999)).

2.  The December 1983 Board decision denying entitlement to a 
total disability rating based on individual unemployability 
due to service connected disability was not clearly and 
unmistakably erroneous.  38 C.F.R. §§ 3.321, 3.340, 3.341, 
4.16 (as in effect in 1983); Public Law No. 105-111, 111 
Stat. 2271 (21 November 1997) (codified at 38 U.S.C.A. § 7111 
(West Supp. 1999)); 64 Fed. Reg. 2134 (1999) (codified at 38 
C.F.R. Part 20, Subpart O (1999)).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Contentions

The veteran maintains that the December 1983 Board decision 
that denied entitlement to a rating in excess of 30 percent 
for residuals of rheumatic fever and entitlement to TDIU 
benefits was clearly and unmistakably erroneous.  Contentions 
have been advanced in relation to this claim in three written 
submissions.  

In a November 1997 statement, it was asserted that the 
evidence of record in December 1983 warranted the assignment 
of a higher evaluation for residuals of rheumatic fever.  The 
November 1997 statement incorporated additional contentions 
that were contained in a November 1997 informal hearing 
presentation; however, the informal hearing presentation only 
contained argument as to a claim of CUE in December 1949 and 
January 1983 rating decisions of the RO.  The claim of CUE in 
the cited rating actions has been denied by rating decision 
dated in October 1998 and is not a part of the current 
appeal.  Moreover, in concert with applicable regulations as 
cited in the introduction, the issue of whether there was CUE 
in the December 1983 Board decision must be and hereby is 
being addressed in a decision separate from decisions on 
other issues to include allegations of CUE error in RO 
decisions.  

In May 1999, the veteran asserted that the RO failed to 
accept any facts relating to his nervous breakdown between 
1946 and 1974 and then the RO dismissed his claim without 
proper consideration.  This contention also appears to relate 
to an allegation that there was CUE in the January 1983 
rating decision as it failed to grant service connection for 
a psychiatric disorder.  Therefore, this contention is also 
unrelated to the current claim and it will not be considered 
herein.  

Finally, in a similar vein to the November 1997 statement, 
the representative contended in the July 1999 informal 
hearing presentation that the factual record in December 1983 
supported the assignment of a rating in excess of 30 percent 
for residuals of rheumatic fever and the assignment of TDIU 
benefits.   


II.  Factual background

The evidence that was of record at the time of the December 
1983 Board decision consists of the following.

A September 1945 certificate of disability for discharge 
indicates that the veteran was unfit for military service due 
to valvular heart disease, aortic insufficiency, and mitral 
insufficiency due to rheumatic fever incurred in the line of 
duty.  Disability was manifested by typical cardiac murmurs, 
Corrigan's pulse, increased pulse pressure, cardiac 
enlargement and dyspnea.  X-rays of the chest in August 1945 
revealed a healthy chest.

By rating decision in September 1945, service connection was 
awarded for rheumatic fever with cardiac enlargement and 
aortic and mitral insufficiency.  A 100 percent evaluation 
was assigned from the date of separation from service.  By 
rating decision in September 1947, a 60 percent rating was 
assigned under Diagnostic Code 7000, effective from November 
23, 1947.  By rating decision in December 1949, a 30 percent 
rating was assigned effective from February 2, 1950 as it was 
noted that a VA examination in November 1949 had showed 
improvement in the veteran's condition.  The 30 percent 
rating remained in effect in July 1981 when the veteran 
requested a higher evaluation.  By rating decision in 
September 1981, entitlement to a rating in excess of 30 
percent for residuals of rheumatic fever with cardiac 
enlargement and aortic and mitral insufficiency and 
entitlement to TDIU benefits were denied.  Thereafter, the 
veteran perfected an appeal to the Board as to both issues.  

A July 1981 statement from Dr. William Saponaro indicates 
that the veteran continued to show subjective signs of 
progressive development of symptoms of previously diagnosed 
rheumatic heart disease at the time of examination in July 
1981.  

On VA examination in August 1981, the veteran reported a 
recurrence of rheumatic fever in April of 1952.  From 1947, 
the veteran had numerous dizzy spells and periods of 
irregular heartbeat that caused a gradual increase in his 
nervous condition.  He complained of an irregular heart beat, 
light-headedness, almost constant ringing of the ears, and 
interrupted sleep due to hand and arm numbness.  Reportedly, 
the veteran tired easily and took a long time to recuperate 
with headaches and shortness of breath.  The veteran was not 
on any medications.  A history of cardiac enlargement at the 
time of discharge was noted.  He had not been hospitalized.  
On examination, sinus rhythm was normal.  There was an early 
systolic ejection murmur, II/VI.  Blood pressure was 160/80 
sitting, 140/80 recumbent, and 165/85 standing.  There was no 
edema and there was no sign of congestive heart failure.  
Chest x-rays revealed that the heart was normal in size, 
shape and configuration.  A four-film heart study revealed no 
individual chamber enlargement.  An electrocardiogram was 
interpreted as being within normal limits.  The diagnoses 
included labile cardiovascular hypertension, a history of 
rheumatic fever and chronic valvular heart disease.

Received in April 1982 was a November 1981 report of a stress 
test that was conducted by Joseph A. Weber, M.D.  The test 
was stopped due to shortness of breath.  The interpretation 
was that the exercise stress test suggested ischemia with 
exercise and ventricular irritability.

Received in April 1982 was a March 1982 report from Dr. Weber 
that shows that the veteran had been examined in November 
1981.  Medical history included rheumatic fever in the 
service at age 19 followed by heart rhythm disturbance.  
Apparently the veteran had a number of episodes of serious 
heart rhythm disturbances and had been left with a heart 
murmur.  Following discharge, he had problems with dizzy 
spells and in 1947 he had problems with further heart rhythm 
disturbances.  Due to these problems he had developed a 
nervous disorder.  On examination, heart rate was regular and 
there were no murmurs, gallops or rubs.  There was no edema 
of the extremities.  The impressions were rheumatic heart 
disease with cardiac arrhythmia and nervous disorder.  It was 
opined that the veteran was totally and permanently disabled 
from rheumatic heart disease and resultant arrhythmias with 
some contribution from a nervous disorder.  It was felt that 
all of these problems had originated from the veteran's 
service.  

On VA examination in July 1982, it was noted that the veteran 
was self-employed as a book buyer.  The veteran reported that 
an echocardiogram had been performed at Arlington Hospital.  
He did not know the results of this test.  He was not taking 
any medication.  The veteran was able to walk a mile if he 
took his time, but only one half of a mile if he had to walk 
fast due to shortness of breath.  There was no chest 
discomfort or history of paroxysmal nocturnal dyspnea, 
orthopnea, or pedal edema.  The veteran reported waking up in 
the middle of the night with mid-abdomen pain.  It was noted 
that the question of the veteran's valve status needed to be 
answered by an echocardiogram test.  If the echocardiogram 
from Arlington Hospital was not available, then the examiner 
indicated that one should be done by VA.  On examination, S1 
and S2 were normal.  Blood pressure was 135/75.  The examiner 
did not hear a murmur.  There was no gallop or edema.  There 
was no sign of heart enlargement.  Chest x-rays from November 
1981 were reviewed.  They showed that the heart was normal.  
The aorta was slightly tortuous.  The diagnoses were acute 
rheumatic fever by history and no definite evidence of 
rheumatic heart disease but results of echocardiogram were 
not available.  

On VA psychiatric examination in July 1982, the veteran 
reported that an irregular heart beat and dizziness had lead 
to his being fearful of these symptoms.  He was afraid of 
going to sleep and he had developed a nervous stomach.  In 
approximately 1956, symptoms started to improve or subside.  
He took no medication to account for this improvement.  
Currently, the veteran had headaches and an apprehensive 
feeling about his cardiac state.  The veteran had taken an 
early retirement from his job as a tool and cutter grinder to 
go into some sort of business with a daughter.  The business 
had failed and the veteran currently was employed as a book 
salesman.  On examination, the veteran's memory was 
excellent.  The diagnosis, by history, was that one could 
infer that the veteran suffered from an anxiety disorder and 
possibly from panic attacks.  As for employability, the 
veteran was currently employed as a book salesman.  

The veteran testified in December 1982 at a hearing at the 
RO.  He stated that he had suffered for 37 years from an 
irregular heart beat and dizzy spells that occurred 
unexpectedly at various times; that recently he had suffered 
from double vision, lightheadedness and numerous headaches; 
that he had not been treated recently for this disability and 
he did not take medication; that he did not have much faith 
in doctors as he had suffered a prolonged case of nervous 
breakdown that was never diagnosed; that he felt fatigued 
after a short walk; that he currently was working doing odd 
jobs and that he had been working part-time as a book buyer; 
and that he was a handy man and he could perform a variety of 
jobs within his physical limitations.


III.  Analysis.

Under applicable criteria, a decision by the Board is subject 
to revision on the grounds of CUE.  If evidence establishes 
the error, the prior decision shall be reversed or revised.  
Public Law No. 105-111, 111 Stat. 2271 (21 November 1997) 
(codified at 38 U.S.C.A. § 7111(a) (West Supp. 1999)).  
Review to determine whether CUE exists in a final Board 
decision may be initiated by a party to that decision.  
Public Law No. 105-111, 111 Stat. 2271 (21 November 1997) 
(codified at 38 U.S.C.A. §§ 501(a) and 7111) (West Supp. 
1999)); 64 Fed. Reg. 2134, 2139 (1999) (codified at 38 C.F.R. 
§ 20.1400(a) (1999)).  In implementing 38 U.S.C.A. § 7111 
(West Supp. 1999), the U.S. Congress intended the VA to 
follow the established case law defining CUE found primarily 
in the precedent decisions of the Court.  64 Fed. Reg. 2134, 
2137 (1999).  See Russell v. Principi, 3 Vet. App. 310 
(1992); Fugo v. Brown, 6 Vet. App. 40 (1993); Crippen v. 
Brown, 9 Vet. App. 412 (1996); Berger v. Brown, 10 Vet. App. 
166 (1997).   

CUE is a very specific and rare kind of error.  It is the 
kind of error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Generally, 
either the correct facts, as they were known at the time, 
were not before the Board, or the statutory and regulatory 
provisions extant at the time were incorrectly applied.  64 
Fed. Reg. 2134, 2139 (1999) (codified at 38 C.F.R. 
§ 20.1403(a) (1999)).    

Review for CUE in a prior Board decision must be based on the 
record and the law that existed when that decision was made.  
64 Fed. Reg. 2134, 2139 (1999) (codified at 38 C.F.R. 
§ 20.1403(b)(1) (1999)).  To warrant revision of a Board 
decision on the grounds of CUE, there must have been an error 
in the Board's adjudication of the appeal which, had it not 
been made, would have manifestly changed the outcome when it 
was made.  If it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be 
clear and unmistakable.  64 Fed. Reg. 2134, 2139 (1999) 
(codified at 38 C.F.R. § 20.1403(c) (1999)).  Examples of 
situations that are not CUE are a changed diagnosis (a new 
medical diagnosis that "corrects" an earlier diagnosis 
considered in a Board decision), the VA's failure to fulfill 
the duty to assist, and evaluation of evidence (a 
disagreement as to how the facts were weighed or evaluated).  
64 Fed. Reg. 2134, 2139 (1999) (codified at 38 C.F.R. 
§ 20.1403(d) (1999)).  CUE does not include the otherwise 
correct application of a statute or regulation where, 
subsequent to the Board decision challenged, there has been a 
change in the interpretation of the statute or regulation.  
64 Fed. Reg. 2134, 2139 (1999) (codified at 38 C.F.R. 
§ 20.1403(e) (1999)).  

A motion for revision of a Board decision based on CUE must 
set forth clearly and specifically the alleged CUE of fact or 
law in the Board decision, the legal or factual basis for 
such allegations, and why the result would have been 
manifestly different but for the alleged error.  Non-specific 
allegations of failure to follow regulations or failure to 
give due process, or any other general, non-specific 
allegations of error, are insufficient to satisfy the 
requirement of the previous sentence.  Motions which fail to 
comply with the requirements set forth in this paragraph 
shall be denied.  64 Fed Reg. 2134, 2139 (1999) (codified at 
38 C.F.R. § 20.1404(b) (1999)).  No new evidence will be 
considered in connection with the disposition of a motion for 
revision of a Board decision based on CUE.  64 Fed. Reg. 
2134, 2140 (1999) (codified at 38 C.F.R. § 20.1405(b) 
(1999)).    

The applicable law that was in effect at the time of the 
December 1983 Board decision consists of the following.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155;   38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.

A 30 percent evaluation was warranted for inactive rheumatic 
heart disease for 3 years from the termination of an 
established service episode of rheumatic fever, or its 
subsequent recurrence, when there were cardiac manifestations 
during the episode or recurrence.  A 30 percent evaluation 
was also in order when there is a diastolic murmur with 
characteristic EKG manifestations or a definitely enlarged 
heart.  A 60 percent evaluation required definite heart 
enlargement; severe dyspnea on exertion, elevation of 
systolic blood pressure, or such arrhythmias as paroxysmal 
auricular fibrillation or flutter or paroxysmal tachycardia; 
and preclusion of more than light manual labor.  A 100 
percent evaluation for inactive rheumatic heart disease 
required clinical and roentgenogram confirmation of definite 
enlargement of the heart; dyspnea on slight exertion; rales, 
pretibial pitting at the end of the day, or other definite 
signs of beginning congestive failure; and preclusion of more 
than sedentary labor.  38 C.F.R. Part 4, Code 7000.

Total disability ratings for compensation may be assigned 
where the schedular rating for the service connected 
disability or disabilities is less than 100 percent when it 
is found that the service connected disabilities are 
sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16.

Regarding the instant CUE claim, the veteran's sole 
contention is that the factual record in December 1983 
supported the assignment of a rating in excess of 30 percent 
for residuals of rheumatic fever and the assignment of TDIU 
benefits.  In the case of Damrel v. Brown, 6 Vet. App. 242 
(1994), the Court held that the argument that the RO 
misevaluated the evidence available to it at the time of the 
determination at issue (reweighing of evidence) is not the 
type of administrative error reversible under 38 C.F.R. 
§ 3.105(a).  Likewise, a disagreement as to how the facts 
were weighed or evaluated, has been specifically set-forth as 
a type of allegation that will not lead to a valid claim of 
CUE in a Board decision.  See 64 Fed. Reg. 2134, 2139 (1999) 
(codified at 38 C.F.R. § 20.1403(d) (1999)).  Under the 
circumstances, the Board concludes that the veteran has 
failed to reasonably raise a viable claim of CUE in the 
December 1983 Board decision.


ORDER

The motion to revise or reverse the December 1983 Board 
decision denying entitlement to an increased rating in excess 
of 30 percent for residuals of rheumatic fever with cardiac 
enlargement and aortic and mitral insufficiency on the 
grounds of clear and unmistakable error is denied.

The motion to revise or reverse the December 1983 Board 
decision denying entitlement to a total disability rating 
based on individual unemployability due to service connected 
disability on the grounds of clear and unmistakable error is 
denied.


		
	Iris S. Sherman
Member, Board of Veterans' Appeals



 





